DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2019, 11/9/2020 and 2/11/2021 were considered by the examiner.
Drawings
The drawings received on 10/23/2019 have been accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusters et al. [US 2018/0232308], Applicant Cited Prior Art.

a first computing system [computer system 2400 of Fig. 24, par. 0210] associated with the first zone, the first computing system including at least a first computing device and a second computing device that collectively implement a first replicated data volume, wherein the first computing system further includes an authority service device configured to store a designation of the first computing device as having authority to receive writes to the first replicated data volume [store volume data in a data storage of a first head node designated as a primary head node for a volume or volume partition, par. 0081]; and a second computing system associated with a second zone that is electrically and physically isolated from the first computing system, the second computing system implementing a second replicated data volume configured to replicate the writes from the first replicated data volume [replicate the volume data to a second head node designated as a secondary head node for the volume or volume partition, par. 0081]; and 
one or more computing devices implementing a multi-zone authority service configured to store a designation of the first computing system as having authority to 
verify that i) the multi-zone authority service stores the designation of the first zone as having authority to receive writes to the data store [sled controller verifies token to determine head node write authority, par. 0053] and ii) the authority service device of the first computing system stores the designation of the first computing device as having authority to receive writes to the first replicated data volume [par. 0053].
Claim 2, Kusters et al. teaches the system of Claim 1, wherein the client device is a virtual machine instance, and wherein first and second replicated data volumes represent a virtualized block storage device of the virtual machine instance [as shown in Fig. 2].
Claim 3, Kusters et al. teaches the system of Claim 1, wherein first computing device is further configured to obtain reads of the first replicated data volume from the client device [read data stored in a storage of a head node of the data storage system, par. 0038] and to respond to the reads by providing data stored at the first computing device [… write the data to a set of mass storage devices of the data storage system…par. 0038] after verifying that i) the multi-zone authority service stores the designation of the first computing system as having authority to receive writes to the data store and ii) the authority service device of the first computing system stores the designation of the first computing device as having authority to receive writes to the first replicated data volume [token verification, par. 0053].

Claim 5, Kusters et al. discloses the system of Claim 1, wherein first computing device persists the write to a physical storage device using erasure coding [par. 0083].
Claim 6 is rejected using the same rationale as Claim 1 wherein i) a second computing device of the at least two computing devices implements the first volume [primary head node] and ii) the second volume [second head node]; and acknowledges the request […replication of the data to the secondary head node may include the secondary head node sending an acknowledgment back to the primary head node indicating that the data has been replicated to the secondary head node, par. 0081].
Claim 7 is rejected using the same rationale as Claim 1.  
Claim 8, Kusters et al. discloses the computer-implemented method of Claim 7 further comprising periodically renewing the lease with the authority service within the first zone [issuing new tokens/credentials, par. 0189].
Claim 9 is rejected using the same rationale as that of Claim 1 wherein the methods can be used to write to any of the nodes of Fig. 3.  
Claim 10, Kusters et al. discloses the computer-implemented method of Claim 9, wherein determining that the majority of devices implementing the authority service among the first, second, and third zones designate the first computing system as having authority to receive writes to the first volume comprises implementing a consensus 
Claim 11, Kusters et al. discloses the computer-implemented method of Claim 6, wherein acknowledging the request occurs only after replicating the write to both i) the second computing device and ii) the second volume […replication of the data to the secondary head node may include the secondary head node sending an acknowledgment back to the primary head node indicating that the data has been replicated to the secondary head node, par. 0081].
Claim 12, Kusters et al. discloses the computer-implemented method of Claim 6, wherein acknowledging the request occurs after obtaining acknowledgement of the write from the second computing device and without awaiting acknowledgement of the write from the second volume […replication of the data to the secondary head node may include the secondary head node sending an acknowledgment back to the primary head node indicating that the data has been replicated to the secondary head node, par. 0081].
Claim 13 is rejected using the same rationale as Claim 1. 
Claim 14 is rejected using the same rationale as Claim 1. 
Claim 15 is rejected using the same rationale as Claim 8.
Claim 13 is rejected using the same rationale as Claim 1.
Claim 17, Kusters et al. discloses the system of Claim 16, wherein the lease is associated with a duration during which the lease is valid [verify that the tokens are valid, par. 0192].

Claim 19, Kusters et al. discloses the system of Claim 13, wherein the information usable to identify the first volume as having authority to receive writes to the virtualized storage device is a designation of the first zone as containing a primary volume of the virtualized storage device [token designation, par. 0053].
Claim 20, Kusters et al. discloses the system of Claim 13 wherein the first computing device is further configured to periodically transmit to a control plane device performance metrics of the first computing device [par. 0169, A head node, such as head node 1400 may provide performance and/or usage metrics to a local control plane, such as local control plane 1004, or may provide performance and/or usage metrics to a zonal control plane].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/           Primary Examiner, Art Unit 2133